Citation Nr: 1603575	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  01-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The case was remanded in December 2013 for further development and has since been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are not shown to have resulted in the loss, or permanent loss of use, of at least one foot or a hand; nor does he have ankylosis of a knee or hip.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance, or necessary adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.808 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in April 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337(3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran is currently represented by an experienced national service organization who has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of automobile or adaptive equipment.  Moreover, the undersigned Acting Veterans Law Judge discussed the elements of the claim at hand and the evidence needed to support such a claim at his hearing.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) are also associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations in November 2011 and July 2014.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's service-connected disabilities did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for automotive and adaptive equipment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran requests automobile and adaptive equipment because he contends that he is unable to ambulate without the use of his wheelchair, and his wheelchair is too big for his vehicle.  He contends that his low back and left knee symptoms impact his ability to stand and walk, he has frequent falls, and he requires the assistance of his spouse for his activities of daily living.  

Service connection has been established for the following: adjustment disorder, rated 70 percent; degenerative arthritis, left knee, status-post arthroplasty, rated 60 percent; lumbar spine disability, rated 40 percent; radiculopathy of the left lower extremity, rated 20 percent; radiculopathy of the right lower extremity, rated 10 percent; and left knee instability, rated at 10 percent.  The disabilities combine for a 100 percent disability rating. 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  A Veteran is considered to be an "eligible person" if he or she is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 U.S.C.A. §§ 3.350(a)(2); 4.63 (2015).  

A Veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he or she is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  

Pursuant to 38 C.F.R. § 3.350(a)(2)(i)(a), extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved. 

A June 2004 VA examination of the spine noted that the Veteran was able to walk a few feet and required minimal to moderate assistance in his activities of daily living.  At that time, he was able to drive, but did it as little as possible.  He reported not walking far due to history of falls.  There was decreased sensation in the bilateral lower extremities noted, but no indication of any loss of use of either lower extremity.

In an April 2005 VA examination, the examiner stated the Veteran was unable to ambulate due to severe low back pain and left leg weakness.  The Veteran described a history falls due to left leg weakness and had to use a wheelchair on and off for fear of falling.  The examiner noted "he is currently minimally ambulatory and is essentially wheelchair bound."  The Veteran had motion in his left knee and in both ankles, and muscle strength was appreciated in both lower extremities.  

In an August 2005 aid and attendance examination, the examining physician noted that the Veteran used an electric wheelchair and needed assistance with walking, stairs, and transfers.  The Veteran was sometimes able to walk with assistance, but it depended on what was hurting.  The examiner noted that the Veteran has osteoarthritis of multiple joints, but did not indicate any loss of use of either foot or hands, nor was there any ankylosis noted in either knee or hip joint.  

In another examination report for aid and attendance purposes dated in August 2005, the examiner noted that the Veteran had severe degenerative joint disease in the left lower extremity, and it was weak.  He was unable to stand on his own due to left lower extremity weakness.  He did not have good balance and could only put weight on his legs temporarily.  He could use a walker for a short distance (30 feet on flat ground), but otherwise used an electric wheelchair for locomotion.  

During a December 2009 VA examination of the spine, the Veteran reported similar low back and lower extremity symptoms as in previous examinations.  The VA examiner noted that the Veteran was "currently using a combination of a wheelchair, crutches, and a walker, and the most he can ambulate is 40 feet."  At the time of this examination, the Veteran had a cast on his right ankle due to a fracture and was unable to ambulate because of it.  The examiner noted the Veteran had a motorized wheelchair and he was unable to assess his ambulation ability due to the right ankle cast.  

The Veteran was afforded another VA examination in November 2011, during which the examiner documented the Veteran's inability to regularly ambulate due to symptoms related to his low back and left lower extremity disabilities.  The examiner found that the Veteran did not have "functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis" due to his service-connected lumbar spine, left knee, and peripheral nerve disabilities.  The examiner indicated that the Veteran "is unable to ambulate regularly secondary to pain and subjective weakness/instability," and uses a motorized wheelchair on a constant basis.  Physical examination revealed motion in both lower extremities, but the examiner noted the Veteran had chronic weakness and severe painful motion in the left lower extremity (both due to his primary left knee disability and radiation of his lumbar spine disability).  

In February 2012, the Veteran was afforded another aid and attendance examination.  The examiner noted similar symptoms in the low back and left lower extremity as in previous examination reports.  She indicated the Veteran required the assistance of a motorized wheelchair and his spouse to complete most activities of daily living.  He was unsteady and could not stand for long periods of time.  He has a history of falls.  The examiner opined that due to chronic pain, he was unable to provide self-care.  

In July 2014, the Veteran was afforded another VA examination to determine whether his service-connected disabilities qualified him for automobile and adaptive equipment.  The examiner noted that the Veteran regularly uses a walker and motorized wheelchair for locomotion.  The examiner opined that the Veteran's service-connected disabilities do not cause functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  In reaching this conclusion, the examiner provided the following rationale:

This patient would not be well served with an amputation stump at the site of the knee or above with use of suitable prosthetic appliance.  This patient is highly dependent on a motorized scooter in the home as well as outside the home.  He has had modifications done with ramps in and out of the home and grab bars in the shower with a shower chair.  However he is still able to ambulate with the use of the walker from the bedroom to the bathroom and short distances from the car to a store.  This patient would not be well served with an amputation due to a variety of comorbidities as well as his continued inability to ambulate independently.  His main concerns at this time are utilization of VA provided motorized wheelchair which is too wide for home use and cannot be loaded in the Van that he uses to transportation.  This patient and his wife [have] had to purchase a smaller wheelchair and a special Van with a wheelchair lift independently.  The other concern is help with daily care which the wife is being overwhelmed with.

A review of the VA outpatient treatment records from the appeal period shows significant treatment for low back and left knee disabilities, as well as problems with radiculopathy in the bilateral lower extremities.  His ambulation has been continuously aided with the use of a walker and wheelchair.  He has a history of falls and tended to avoid walking long distances.  Although these disabilities significantly impact his locomotion, there is no finding of any loss of use of either or both feet or hands, nor does he have ankylosis in either the knees or hips.  

Upon careful review of the evidence of record, the Board finds that the Veteran does not have loss of use of either foot or hand as a result of a service-connected disability.  The evidence shows that the Veteran's right and left lower extremities continue to demonstrate range of motion.  Moreover, the VA examiners in November 2011 and July 2014 concluded that the back, knee and/or lower leg, and peripheral nerve disabilities did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There is some evidence that the Veteran experiences upper extremity pain and weakness, but he is not shown to have any service-connected disability of the upper extremities.  Even if he was service-connected for a disability of the upper extremities, there is no evidence to show any loss of use of either hand, nor has the Veteran contended otherwise.  

Although the Veteran's service-connected disabilities result in pain, discomfort, stiffness, and weakness, impacting his ability to walk without the use of an assistive device, the evidence does not show that his service-connected disabilities result in loss of use of the right or left foot for VA purposes. 

As noted previously, the regulations provide that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The medical evidence of record specifically establishes that the Veteran's disabilities do not equate to a loss of use of any extremity.  Moreover, the evidence of record has not established that the Veteran has ankylosis of the right or left lower extremity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  The Board does not doubt that the Veteran has pain and limitation of motion; however, in light of the ranges of motion documented on examination, the Board cannot find that the service-connected left knee disability or radiculopathy of the bilateral lower extremities equate to ankylosis of either joint.

Because loss of use of the right or left foot as the result of service-connected disability, permanent or otherwise, has not been shown by the evidence, the Veteran is not entitled to a certificate of eligibility for financial assistance in the purchase of an automobile, or to for adaptive equipment only.  Additionally, the Veteran does not contend, and the evidence does not show, that he meets any other criterion for automobile allowances as a result of a service-connected disability, including: loss or permanent loss of use of the left foot; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes as set forth in the regulations.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  The Board is aware that the Veteran has some recent treatment for vision impairment related to cataracts.  Importantly, the Veteran is not in receipt of service-connected benefits for any bilateral eye disability.  Therefore, this claimed benefit is not warranted on any basis.  

The Board has considered lay statements of record reflecting the Veteran's (and his wife's) sincere belief that he should be allowed automobile and adaptive equipment due to his service-connected disabilities.  The Board has also considered the Veteran's contentions that he is unable to stand, sit, walk, or move in certain directions due to his significant low back, left knee, and peripheral nerve disabilities.  He and his wife are certainly competent and credible in their reports of his symptoms.  However, the Board concludes that the greater weight of probative evidence is against awarding automobile and adaptive equipment or adaptive equipment only.  The Board finds that the results of these objective examinations by competent health care providers are the most probative evidence as to whether he has loss of use of either foot or ankylosis of the knees or hips, and greatly outweigh the lay statements regarding the severity of the Veteran's symptoms.  The question here is not whether the symptoms exist; it is whether they have the claimed effect for purposes of this benefit, and this is a question that is the province of medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For all the foregoing reasons, the Board finds that the claim for automobile and adaptive equipment, or for adaptive equipment only, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for automobile and adaptive equipment or for adaptive equipment only is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


